DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-10 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a color printing method, comprising: selecting a substrate ceramic material that is colorless or white, wherein the substrate ceramic material is a built ceramic piece; jetting a dispersion of metal oxide nanoparticles on at least a portion of a surface of the substrate ceramic material to form a patterned area; and selectively developing a color in the patterned area by heating at least the patterned area, via exposure to energy, the heat having a temperature sufficient for initiating a reaction between the metal oxide nanoparticles and the substrate ceramic material to produce a complex oxide having the color, wherein the color is other than white. It is noted that the prior art teaches similar methods (see Hampden-Smith et al. US 2012/0321783). However, there is no suggestion or motivation available in the prior art to modify the prior art to arrive at the instantly claimed invention. As such independent claim 1 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 10, none of the prior art fairly teaches or suggest a color printing method, comprising: jetting a dispersion of metal oxide nanoparticles on at least a portion of a surface of a colorless or white substrate ceramic 
With respect to independent claim 16, none of the prior art fairly teaches or suggest a color printing method, comprising: selecting a substrate ceramic material that is colorless or white; jetting a dispersion of metal oxide nanoparticles on at least a portion of a surface of the substrate ceramic material to form a patterned area; and selectively developing a color in the patterned area by heating at least the patterned area, via exposure to energy, the heat having a temperature sufficient for initiating a reaction between the metal oxide nanoparticles and the substrate ceramic material to produce a complex oxide having the color, wherein the color is other than white; wherein: the substrate ceramic material is aluminum oxide; the metal oxide nanoparticles are cobalt (Il) oxide nanoparticles; and the color is blue. It is noted that the 
With respect to independent claim 17, none of the prior art fairly teaches or suggest a color printing method, comprising: selecting a substrate ceramic material that is colorless or white: jetting a dispersion of metal oxide nanoparticles on at least a portion of a surface of the substrate ceramic material to form a patterned area; and selectively developing a color in the patterned area by heating at least the patterned area, via exposure to energy, the heat having a temperature sufficient for initiating a reaction between the metal oxide nanoparticles and the substrate ceramic material to produce a complex oxide having the color, wherein the color is other than white: wherein: the substrate ceramic material is titanium (IV) oxide; the metal oxide nanoparticles are cobalt (Il) oxide nanoparticles or nickel oxide nanoparticles and antimony oxide nanoparticles; and the color is green. It is noted that the prior art teaches similar methods (see Hampden-Smith et al. US 2012/0321783). However, there is no suggestion or motivation available in the prior art to modify the prior art to arrive at the instantly claimed invention. As such independent claim 17 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to independent claim 18, none of the prior art fairly teaches or suggest a color printing method, comprising: selecting a substrate ceramic material that is colorless or white; jetting a dispersion of metal oxide nanoparticles on at least a portion of a surface of the substrate ceramic material to form a patterned area; and 
With respect to independent claim 19, none of the prior art fairly teaches or suggest a color printing method, comprising: selecting a substrate ceramic material that is colorless or white; jetting a dispersion of metal oxide nanoparticles on at least a portion of a surface of the substrate ceramic material to form a patterned area; and selectively developing a color in the patterned area by heating at least the patterned area, via exposure to energy, the heat having a temperature sufficient for initiating a reaction between the metal oxide nanoparticles and the substrate ceramic material to produce a complex oxide having the color, wherein the color is other than white; wherein: the substrate ceramic material includes silica and potassium carbonate; and the metal oxide nanoparticles are cobalt (Il) oxide nanoparticles. It is noted that the prior art teaches similar methods (see Hampden-Smith et al. US 2012/0321783). However, there is no suggestion or motivation available in the prior art to modify the prior art to 
With respect to the dependent claims they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734